—Appeal from a judgment of the Supreme Court (Lamont, J.), entered October 5, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
The Attorney General has advised this Court that petitioner, a prison inmate, has reappeared before the State Board of Parole since the October 1997 parole release hearing giving rise to this appeal and his request for parole release has again been denied. Given petitioner’s reappearance before the Board, the instant appeal is now moot and must be dismissed (see, Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703). Petitioner’s appeal does not present an exception to the mootness doctrine (see, Matter of Hearst v Clyne, 50 NY2d 707, 714-715).
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.